DETAILED ACTION

Preliminary Amendment
The calm list is messy; applicant filed 3 claim lists in the same day of 05-15-2018; two of them cannot tell which one is original, and another one marked “amended”, but with many errors; claim 4, 16 and 18 states “The method according to claim 0”.
For speeding up the patent process, examiner reviewed two not marked “amended” claim lists, found that Claim 4 should be depended on claim 3, Claim 16 should be depended on claim 15, and Claim 18 should be depended on claim 17. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to correct the typographic errors in the amended claim list (see above) for allowing the case.
For Claims 4, 16 and 18:
4. (Twice Currently amended) The method according to claim 3 [[0]], wherein the thermoplastic is selected from the group consisting of: polyester, polyamide, polyethylene, polypropylene, polycarbonate, polystyrene, polymethylmethacrylate 
16. (Twice Currently amended) The method according to claim 15 [[0]], wherein said the overcoat comprises a laminated plastic film and/or a coated plastic layer, wherein the plastic is selected among the group consisting of PET, PMMA, PC, PA, PP and PLA.
18. (Twice Currently amended) The plastic object according to claim 17 [[0]], made of a thermoplastic selected from the group consisting of: polyester, polyamide, polyethylene, polypropylene, polycarbonate, polystyrene, polymethylmethacrylate optionally modified with comonomers, acrylonitrile butadiene styrene, polyvinylchloride, polyether sulfone, polyetherether ketone, polyetherimide and polyphenyleneoxide.

Allowable Subject Matter	
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-21 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
Steps of:
A. providing or producing a paper-based electronic circuit, for use as an in-mould label, and a mould, the mould being suitable for providing the shape of the plastic object; 

C. providing liquid plastic in the mould; and 
D. allowing the plastic to solidify and recovering the moulded plastic object embedding the paper-based electronic circuit; wherein the paper-based electronic circuit carries an electronic circuit which is at least partly printed on a paper-based substrate.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848